Ostrander, J.
(after stating the facts). The question presented is whether the records and judgment put in evidence by the claimant establish his demand upon the defendant estate, and this is answered by determining the effect which shall be given here to the proceedings and the decree of the Massachusetts court.
“ By the Constitution of the United States it is declared that full faith and credit shall be given in each State to the public acts, records, and judicial proceedings of every other State. And Congress, in pursuance of the power given them by the Constitution in a succeeding clause, have declared that the judgments of State courts shall have the same faith and credit in other States as they have in the State where they are rendered. They are therefore put upon the same footing as domestic judgments. But this does not prevent an inquiry into the jurisdiction of the court in which the original judgment was rendered to pronounce the judgment, nor an inquiry into the right of the State to exercise authority over the parties or the subject-matter, nor an inquiry whether the judgment is founded in and impeachable for a manifest fraud. The Constitution did not mean to confer any new power upon the States, but simply to regulate the effect of their acknowledged jurisdiction over persons and things within their territory. It did not make the judgments of other States domestic judgments to all intents and purposes, but only gave a general validity, faith, and credit to them as evidence. No execution can issue upon such judgments without a new suit in the tribunals of other States. And they enjoy, not the right of priority or privilege, or lien which they have in the State where they are pronounced, but that only which the lexfori gives to them by its own laws in their character of foreign judgments.” Story on Conflict of Laws (8th Ed.), § 609.
*415Counsel for appellant, as we understand the hriefs, make certain concessions with respect to propositions advanced and discussed at length in the briefs for the appellees, the effect of which concessions is to relieve this court from discussion and application of those'propositions. It is to be added that, whether intended as concessions or as statements arguendo of conqessions which might be safely made, an examination of them and of the authorities discloses no reason for disagreeing with any of them. Thus, for the purposes of this opinion, it is assumed:
1. That the powers of an executor or administrator do not extend beyond the territorial jurisdiction in which he may have qualified.
2. That such executor or administrator cannot sue or be sued in his representative capacity in any other State than that in which he may qualify.
3. That a pending suit may not be revived against a foreign executor who has failed to qualify in the jurisdiction in which the suit is pending.
4. That as between representatives of a decedent’s estate appointed in different States, no privity is, in general, recognized in law as existing.
5. That no State has authority to invade the jurisdiction of. another, and, by service of its process, compel parties resident there to submit their controversies to the determination of its courts.
6. That parties cannot confer jurisdiction over a sub-
ject-matter by their consent upon courts from which the law has withheld it. ' ■
Counsel for both parties are agreed that the Massachu- • setts court acquired jurisdiction of the subject-matter and of the original parties to the suit; that after the death of Mr. Fletcher the suit was properly revived and properly •proceeded to a final decree which had some force and effect:
It is also agreed that the submission of issues to arbitra- • tion was a step merely in the proceedings depending in court; that the decree, and not the award, constituted the •final adjudication. This is in accord with the settled law of the State of Massachusetts. Woodbury v. Proctor, 9 Gray (Mass.), 19; Seavey v. Beckler, 132 Mass. 203; *416Haskell v. Whitney, 12 Mass. 49; Willey v. Durgin, 118 Mass. 64.
In behalf of appellant, the grounds relied upon are somewhat broadly stated in the briefs in the following words:
“ The appellant rests his contention in support of the decree in this case upon the plenary jurisdiction possessed by the supreme judicial court in equity over both the subject-matter of the suit and the person of the defendant, George N. Fletcher, prior to the death of said Fletcher, and which jurisdiction was not lost by reason of his death, but remained fully vested in that court for the purposes of entering the final decree in the cause, notwithstanding the death of said Fletcher. That the jurisdiction over the cause and the parties remained in the Massachusetts court notwithstanding the death of the defendant, George N. Fletcher, because of the stipulation of the parties entered in the cause, and the inherent power of the court. That the jurisdiction- attached to the executors of the deceased, Fletcher, as his personal representatives, and that the service upon them at any place either within or without the territorial jurisdiction of the Massachusetts court of notice of a step in the proceedings- in the cause was within the lawful power of that court to order for the purpose of making its jurisdiction effective and final.
“ It is our contention that, even if counsel for the defendant estate are right in their claim that the court had no power to revive the suit against the executors in Michigan, and that the service of the notice upon them in Michigan did not give the court jurisdiction to make a valid decree against them, still, the suit having been commenced in the lifetime of Fletcher, and process having been served upon him within the jurisdiction of the court, and he having appeared in the cause and litigated the matters involved as above set forth; in other words, that the court having acquired jurisdiction of the subject-matter and of the parties in the lifetime of Fletcher, it had the power to revive the suit against the administrator with the will annexed, and make a decree that would be valid as a claim against his estate in Michigan. * * *
“ If the decree is valid against the estate in Massachusetts — and we shall show that it is — then it is our contention that under article 4, section 1, of the Constitution of the United States, and section 905 of the Revised Statutes of the United States, the decree is valid as a claim against the estate of Fletcher in Michigan.”
*417Two principal propositions are asserted: One, that the lawful course and practice of the Massachusetts court and the relation of the administrator with the will annexed to the court (as a party to the suit properly brought on the record), and to the estate of the decedent (by reason of his privity with the domiciliary executors and the estate), have the effect to make the judgment pronounced by that court conclusive and binding upon the estate of Mr. Fletcher wherever found and upon the domiciliary representatives. The other position is that the Massachusetts tribunal acquired, by virtue of the stipulation of the parties, jurisdiction to pronounce, after the death of Mr. Fletcher, a judgment giving effect to the provisions of the stipulation; at least, the court had jurisdiction to declare what the force and effect of the stipulation should be, and, having given its judgment accordingly, viz., to the effect that the estate and the local and domiciliary representatives were alike bound, such judgment, given full faith and credit, must be received here as conclusive upon the estate and its representatives.
1. At the comfnon law, the death of a party to a suit terminated the suit. A different rule was adopted by courts of equity.
“An abatement, in the sense of the common law, is an entire overthrow or destruction of the suit, so that it is quashed and ended. But in the sense of courts of equity, an abatement signifies only a present suspension of all proceedings in the suit, from the want of proper parties capable of proceeding therein. At the common law, a suit, when abated, is absolutely dead. But in equity a suit when abated is (if such an expression be allowable) merely in a state of suspended animation, and it may be revived.” Story on Equity Pleadings (10th Ed.), § 354.
See, also, Clarke v. Mathewson, 12 Pet. (U. S.) 164; Mellus v. Thompson, 1 Cliff. (U. S.) 129; Hoxie v. Carr, 1 Sumn. (U. S.) 178; Sanford v. Sanford, 28 Conn. 6. This rule of tho equity courts has been made, in most of the States, the rule of the law courts, by the *418adoption of statutes which prescribe the practice which shall be followed, in the event of the death of a party to the suit, for the purpose of ’ continuing the suit. Commonly, these statutes apply alike to proceedings at law and in equity. By section 1?, chapter 171, 2 Mass. Rev. Laws, 1902, it is provided:
“If a party to a suit in equity dies and the cause by the rules of equity may be revived against or in favor of an executor, administrator, heir or devisee, or other person, such representative may, in lieu of proceedings to revive the same, appear or be summoned to prosecute or defend in like manner as in an action at law.”
Other relevant sections of the statute are sections 5, 6, and 7:
“ If the sole plaintiff or defendant in a personal action, the cause of which survives, dies before the entry thereof or of an appeal from a judgment rendered therein, the action or appeal may be entered and his death suggested upon the record. After the entry of such action or appeal and of the suggestion of his death as aforesaid, his executor or administrator may, within such time as the court or trial justice allows, appear and prosecute or defend in the same manner as if the action had been commenced by or against him. If he does not voluntarily appear the court or trial justice before whom the action is pending shall, upon motion of the surviving party, cite him to appear and prosecute or defend it.
“ Such citation shall be returnable at such time as the court or trial justice may order and shall be served fourteen days at least before the return day; but it shall not issue after the expiration of two years from the time such executor or administrator has given bond, if he has given the notice of his appointment as required by law.
“ If the executor or administrator does not appear on the return of the citation or within such further time as the court or trial justice allows, he shall be nonsuited or defaulted and judgment rendered against him in like manner as if the action had been commenced by or against him in his said capacity, except that he shall not be personally liable for costs; but the estate of the deceased in his hands shall be liable for the costs, as well as for the debt or damages recovered.”
*419The statute procedure which resulted in the allowance of the will in Massachusetts and in the appointment there of an administrator was essentially a proceeding in rem. It was the exercise of the sovereign authority of the State over things within the State. The person appointed administrator was brought upon the record of the equity court as a party to the proceeding there depending, and was personally before the court. This in no way enlarged his powers or the duties of his office. They were defined and limited by the law of the forum of his appointment, and by the estate of the decedent coming to his possession or under his control. The ancillary character of his administration was disclosed by the record. The equity court did not, and did not assume to, act upon the estate, but upon the administrator. As to him, its decree was satisfied when, giving it due credit and effect, he had distributed the estate according to the law of the forum. That estate has been administered and the decree of the equity court satisfied, so far as it is possible to satisfy it by any person upon whom, personally, the court had, in conformity with jurisdiction acquired through its process or by voluntary appearance, authority to impose its judgment. It is said that:
“ While a court ought to cease the exercise of its jurisdiction over a party on his death, its failure to do so can only be corrected in a direct proceeding. The court having possessed jurisdiction in the lifetime of the party, and having retained such jurisdiction until the final determination of the suit, its exercise of that jurisdiction, even after the death of a party, is not subject to collateral' attack.”
The record answers the argument. The suit abated, was revived, and proceeded thereafter against the legal representative of the deceased. The decree is not in form against the deceased; it is in form against his representatives. So, too, the’argument that the final decree might have been entered nunc pro tunc a day prior to the death of Mr. Fletcher, and being so entered could not be collat*420orally attacked, is in the same way answered. It is not intended, however, to admit that in the case supposed the question mooted could not be raised and determined.
But it is said the executors in Michigan and the administrator in Massachusetts are in privity, and, therefore, the decree established a valid claim enforceable in this jurisdiction.
“ It is our contention,” counsel say, “ that the administrator with the will annexed had the same powers and duties regarding the administration of Fletcher’s estate in Massachusetts as the executors would have had if they had qualified as such in-that State; that if a decree could have been made against them, if they had qualified in that State, which would have been valid as a claim against Fletcher’s estate in Michigan, then that the decree against the administrator with the will annexed is valid as a claim against that estate in Michigan.”
This rests upon the idea that the judgment pronounced, the administrator being properly in court, is a judgment in effect against the estate wherever it may be situated. It rests, also, further, upon the fact that the court had acquired jurisdiction to render a personal judgment against Mr. Fletcher had he survived the litigation; that the suit in which the judgment was pronounced was pending when. Mr. Fletcher died.
If Mr. Fletcher had had no estate in Massachusetts, no judgment could have been pronounced there which would bind the executors or the estate, unless the executors had applied and had been admitted to conduct the case. Because, whatever the rule as to survival of equity causes, such causes cannot in fact survive the death of a party so far as the rights of that party are concerned, except by the action of some one with the legal authority to represent him. If Mr. Fletcher had left no estate in Massachusetts, there would have been no person and no thing connected with his estate within the jurisdiction of the court. And, as it was, the Massachusetts administrator derived none of his interest or powers from Mr. Fletcher. To Mr. Fletcher and his testamentary disposition of prop*421erty he was a stranger. The notion of the unity or identity of the res and the one of the privity of the representatives of the estate, which are essential to the theory of claimant, are not available here. The fact that the administrator in Massachusetts took the title of administrator with the will annexed did not have the effect to create privity with the domiciliary executors. It-was the act of a person with interests adverse to those of the estate, permitted by the law of the forum in the interest of creditors of the decedent. In this view, Latine v. Clements, 3 Ga. 426, Garland v. Garland, 84 Va. 181, and other cases in accord with these are not authority here. Whatever may be the relations of two or more coexecutors, residing in different States, in each of which States the testator left property, and whatever the liability of a sole executor, who, for the purpose of administering the estate, secures his own appointment in a State other than that having primary probate jurisdiction, to admit in every jurisdiction the force and validity of a judgment properly pronounced against him in any jurisdiction, it is clear that the domiciliary executor and the estate in the State of decedent’s domicile cannot be affected by the acts of a foreign administrator, or by any judgment or decree rendered against such foreign administrator in the State of his appointment. And the case is not changed because the suit in which the judgment is rendered against the foreign administrator was pending in the foreign jurisdiction at the time of the death of the testator.
In Creighton v. Murphy, 8 Neb. 349, it appeared that in an action begun against Creighton, in Iowa, he appeared and filed an answer to the petition. He was a resident of Nebraska, and before trial died in that State. The administrator of his estate, appointed in Nebraska, applied to be and was appointed administrator in Iowa upon his petition, which alleged as ground for such appointment the pendency of said action. He filed an answer, denying the facts set out in the petition and the jurisdiction of the court. Judgment went against him, and he *422was directed to pay it out of assets of the estate. A transcript of the judgment having been brought into Nebraska, it was there allowed as a claim against the estate in Nebraska. It does not seem to have been claimed by the answer filed in Nebraska that the allowance of the claim in Iowa was not binding upon the Nebraska.estate, and the case was heard on demurrer to the answer. In the supreme court, the question is, however, considered, and the opinion, recognizing the rule that where administration is granted to different persons in different States they are so far independent of each other that a judgment against one will furnish no right of action against the other, says that as to coexecutors the rule is different because they derive the same privities from the same estate from the same will — citing Goodall v. Tucker, 13 How. (U. S.) 469. It is said:
“ Whatever the rule may be as to judgments recovered against ancillary administrators upon claims filed after the death of the intestate, it cannot affect this case. * * * The court had acquired jurisdiction, and the death of the defendant did not oust it of that jurisdiction. The court therefore had authority to revive the action against the administrator, and to hear and determine the rights of the parties, and such judgment is conclusive as to the matters in issue.”
See, also, Mellus v. Thompson, 1 Cliff. (U. S.) 125; Judy v. Kelley, 11 Ill. 211; Greer v. Ferguson, 56 Ark. 324. As to claims presented after death of the testator in different jurisdictions, the rule of the Federal courts, as stated by Chief Justice Fuller in Carpenter v. Strange, 141 U. S. 87, 104, is:
“That as the interest of an executor in the testator’s estate is what the testator gives him, while that of an administrator is only that which the law of his appointment enjoins, executors in different States are, as regards the creditors of the testator, executors in privity, bearing to the creditors the same responsibility as if there was only one executor. And that although a judgment obtained against one executor in one State is not conclusive upon an executor in another, yet it is admissible in evidence to *423show that a demand has been carried into judgment, and the other executors are precluded by it from pleading prescription or the-statute of limitations upon the original cause of action.” Citing Hill v. Tucker, 13 How. (U. S.) 458.
In Johnson v. Powers, 139 U. S. 156, the following language from the opinion in Stacy v. Thrasher, 6 How. (U. S.) 58, is cited with approval:
“In answering the objection that to apply these principles to a judgment obtained in another State of the Union would be to deny it the faith and credit and the effect, to which it was entitled by the Constitution and laws of the United States, he observed- that it was evidence, and conclusive by way of estoppel, only between the same parties or their privies, or on the same subject-matter when the proceeding was in rem; and that the parties to the judgments in question were not the same; neither were they privies in blood, in law, or by estate, and proceeded as follows:
“‘An administrator under grant of administration in one State stands in none of these relations to an administrator in another. Each is privy to the testator, and would be estopped by a judgment against him; but they have no privity with each other, in law or in estate. They receive their authority from different sovereignties, and over different property. The authority of each is paramount to the other. Each is accountable to the ordinary from whom he receives his authority. Nor does the one come by succession to the other into the trust of the same property, incumbered by the same debts.
“ ‘ It is for those who assert this privity to show wherein it lies, and the argument for it seems to be this: That the judgment against the administrator is against the estate of the intestate, and that his estate, wheresoever situate, is liable to pay his debts; therefore the plaintiff having once established his claim against. the estate by the judgment of a court, should not be called on to make proof of it again. This argument assumes that the judgment is in rem, and not in personam, or that the estate has a sort of corporate entity and unity. But this is not true, either in fact or in legal construction. The judgment is against the person of the administrator, that he shall pay the debt of the intestate out of the funds committed to his care. If there be another administrator in another State, liable to pay the same debt, he may be subjected to a like judgment upon the same demand, but the assets in his hands *424cannot be affected [by a judgment to which he is personally a stranger.
“ ‘The laws and courts of a State can only affect persons and things within their jurisdiction. Consequently, both as to the administrator and the property confided to him, a judgment in another State is res inter alios acta. It cannot be even prima facie evidence of a debt; for if it have any effect at all, it must be as a judgment, and operate by way of estoppel.’ ”
To the same effect are Low v. Bartlett, 8 Allen (Mass.), 259; Ela v. Edwards, 13 Allen (Mass.), 49; Clark v. Blackington, 110 Mass. 369. In that State, too, it is held that there is no privity between the executor and an administrator de bonis non cum testamento annexo. Grout v. Chamberlin, 4 Mass. 611. In that case the executor, after judgment had been rendered against him, died. The administrator sued out a writ of error to reverse the judgment. The writ was quashed for the reason stated. Later, a statute was passed to cover the subject.
The Massachusetts administrator and the Michigan executors are not in privity, and, considered apart from the effect to he given to the stipulation of the parties, the decree of the Massachusetts court had no force or effect to bind any one except the administrator appointed in that jurisdiction.
2. As to the force and effect to be given to the stipulation signed by Mr. Fletcher. Certain of the counsel for appellant assert that the instrument is a contract, and that, the awards having been made by the arbitrator and confirmed by the decree of the court, in strict compliance with the contract, the decree is a valid claim against the estate in Michigan by virtue of the provisions of the contract. Of submission to arbitration, generally, it has been said:
“A submission is a contract; consequently, the parties must have a general, legal capacity to contract. * * *
“ Submission is the technical designation of that contract by which parties agree to refer matters which are in dispute, difference, or doubt between them, to be finally *425decided by the award of judges named by the parties, and called ‘arbitrators.’” Morse on Arbitration and Award, pp. 1, 36.
Other counsel for appellant assert that the stipulation of the parties lacked the essential elements of a contract; that— *
“ The stipulation had no force or efficacy whatever from the mere will and consent of the parties. It had no vitality or legal effectiveness until it was accepted and approved by the court. The mere consent of the parties might discontinue the cause, and withdraw the issues from the court, but without the rule of the court, which was a judicial act, the case could not be referred. The stipulation, indeed, evidenced the terms upon which the parties had agreed to make the reference, but no efficacy attached to that agreement until after the court had approved it by the entry of its rule of reference.
“ After the court had entered its rule referring the case, it was beyond the power of the parties to modify or revoke. The rule was the act of the court, and it belonged exclusively to the power of the court to modify or set aside its own rule. Haskell v. Whitney, 12 Mass. 49; Willey v. Durgin, 118 Mass. 70.
“ The proceedings in the suit belonged to the exclusive power of the court in which the suit was pending to control. Hence, no right of action could arise out of the stipulation except as the court, from its own view of the justice of the case, might allow. District of Columbia v. Bailey, 171 U. S. 161.”
The same counsel contends that the court had exclusive control for the purpose of construing and determining the meaning of the stipulation, and giving to it the effect contemplated by the parties, such jurisdiction necessarily appertaining to its jurisdiction over the pending suit; that the Massachusetts court has construed the stipulation, has found it to be proper if not necessary (the death of Fletcher having occurred) to give notice to the persons upon whom as a class the stipulation was made binding, viz., the legal representatives of Fletcher, of its construction of the stipulation, summoning, and inviting them to come into court and take part in such proceedings as sue*426ceeded the' death of Fletcher, and that the stipulation by its terms, as construed by that court, warranted the entry under the circumstances of a judgment against all of the legal representatives of Fletcher, which judgment and decree is, for the same reasons, binding upon the estate of Fletcher wherever situated.
The forum of the arbitration was not one chosen by the parties to the stipulation, and what is asserted here is not the award, but is the judgment of a court which had jurisdiction, with or without the stipulation, to determine the issues. This is not an action to enforce, or a suit for damages occasioned by a breach of, the stipulation.
It was a not uncommon practice, at a time when actions at law, and especially actions ex delicto, were wholly abated by the death of one of the parties, for orders to be entered by the court, either upon the stipulation of the parties or as a condition precedent to the granting of some favor by the court to one or other of the parties, that the death of neither party should abate the action, and that it should proceed after such death, if it occurred, precisely as though all parties to the suit had survived the entry of final judgment.
In Ames v. Webbers, 10 Wend. (N. Y.) 575, an action for a tort, defendant asked to put off the trial of a cause •for the want of a witness. It being made to appear to the satisfaction of the court that there was reason to apprehend that the defendant might die previous to the next term of court, it was imposed as a condition for putting off the trial that the defendant stipulate that his death should not abate the suit. The defendant afterwards died. A motion was made to be relieved from the stipulation entered into in compliance with the condition imposed by the judge. It was held that the stipulation was correctly imposed, and the motion was denied. See, also, Cox v. Railroad Co., 63 N. Y. 414.
In Tyler v. Jones, 3 Barn. & C. 144, it appeared that by an order of reference the award was to be delivered to the parties, or, if they or either of them were dead before *427the making of the award, to their respective personal representatives on or before a given day, with liberty to the arbitrator to enlarge the time for making his award. The plaintiff died before the award was made, and after his death the arbitrator enlarged the time for making the award. It was held that the award made within the enlarged time was good. The rule of the English courts seems to have been that, while the death of a party, generally speaking, operated as a revocation of an arbitrator’s authority, if the rule provided in express terms for such an event, and an award was made under such a rule after the death of a party, it would be-valid. To the argument made in the case last cited, that the award could not be enforced against the executors of the plaintiff, and consequently it ought not to be enforced against the defendant, it was said that it was true that it could not be enforced against the executors by attachment, but that an action would lie against the executors upon the undertaking of their testator to perform the award.
In Clarke v. Crofts, 4 Bing. 143, Dowse v. Coxe, 3 Bing. 20, and Lewin v. Holbrook, 11 Mees. & W. 110, the same rule was recognized and enforced. It was said in Dowse v. Coxe, supra, by Best, C. J.:
“ The engagement is, not that the party will not revoke, but that death shall not abate the arbitration. It has been asked whether an agreement that a suit shall not abate by death would enable a court to proceed with the cause. It is not necessary to decide that; for, though an agreement of the parties may not give a court jurisdiction, that doctrine does not apply to a domestic forum erected by the parties themselves.”
And by Burrough, J., in the same case:
“The law touching revocation does not apply to'this case, which is not the case of a simple authority, but one in which the party expressly binds his effects to the result of the award, and the action is brought against the defendants only in their representative capacity.”
In that case the arbitrator awarded that the executor of *428the deceased defendant should pay plaintiff £335 out of the assets of said deceased defendant, and the action in which the opinion referred to was rendered was a suit brought as upon the promise and undertaking of the executors to perform the award. The original cause in which the arbitration was had was one depending in chancery, and it was ordered, with the consent of the parties, that the matters in question and all disputes between the parties should be referred to a person named to make awards, and in case either of the parties should die, the death was not to abate that reference. On demurrer to the declaration against the executor of the deceased party, it was held that the promise appeared to have been made by the defendant in his representative capacity, and that there was a sufficient award to enable plaintiff to sue.
We are not required to construe or to declare the force and effect of the stipulation. We are asked to rule that the construction and determination of the Massachusetts court bound certain persons not in fact within the jurisdiction of that court, and not in fact possessing in that State the official character required to admit them to either prosecute or defend suits therein. In none of these cases, or our own decision in Weaver v. Richards, 144 Mich. 395, is such a question involved. The subject-matter of the Massachusetts suit was the differences of the parties to that suit submitted for judicial determination in accordance with the rules and practice of the court. It was not changed by the stipulation. It did not change with the death of Mr. Fletcher. Jurisdiction of the person of Mr. Fletcher was lost when he died. There was then no judgment, and, as has been already said, there was no person within the territorial jurisdiction of the court upon whom the determination of the court could be made binding. There was no person, either, in that jurisdiction, whose action or whose office made a revival of the suit possible. There was, however, the stipulation of the parties.
Counsel do not go so far, but the argument made to support the minor proposition is ineffective unless it sup*429ports also the major proposition, which is that the court, by virtue of the stipulation alone, had the power — the jurisdiction — to proceed to á final determination of the issues, and to enter a judgment binding either upon the res or upon the representatives of Mr. Fletcher as a class. Jurisdiction to bind the res was not asserted. Jurisdiction to bind the representatives was asserted. The argument that from and after the confirmation of the agreement of the parties by the rule of court the legal representatives of Mr. Fletcher, as a class, were potentially before the court, and that when the identity of the individuals of the class was established those individuals were subject to the future orders of the court in the pending suit, is unsound. Jurisdiction to construe and declare the meaning and effect of the stipulation, if it existed, is not jurisdiction to impose the construction and declaration made upon persons not before the court, nor could the court, by declaring the meaning and effect of the instrument, bring before it, and clothe with the necessary official character, individuals who were in fact beyond its jurisdiction. These conclusions appear to me to be legally axiomatic.
It must be held that the proceeding in the Massachusetts court abated with the death of Mr. Fletcher; that its revival was possible only because there was brought into existence, by the exercise of the sovereign power of the State, a representative of the decedent, clothed with certain powers with respect to the estate of decedent within the State; and that the decree thereafter rendered in the suit so revived is without effect save upon the administrator of the estate, who was, in accordance with the law; of the place, brought upon the record.
It follows that the judgment should be, and it is, affirmed.
Carpenter, C. J.,and MoAlvay, Blair, and Moore, JJ., concurred.